Church, J.
Several questions have been discussed, in this case, which we do not think it necessary to decide. We believe the plaintiff is entitled to recover, for the following reasons.
1. It appears that the assessors made an addition to the plaintiff’s list of 600 dollars of money at interest; but whether the plaintiff appealed from this, and whether the subsequent proceedings of the board of relief were upon the plaintifFs appeal, does not appear. The statute entitled “An act for the assessment of taxes,” sec. 1. enacts, that “the board of relief may increase or reduce the list of any person ; but before they proceed to increase the list of any person, they shall notify him,” &c. This section of the law gives no power to the board of relief to add three-fold; and if they proceeded, in this case, under this section of the statute, to add three-fold to the plaintiff’s list, they acted without authority. The notice which was given, by the board of relief, to the plaintiff, and the only notice, was that dated December 20th, 1837. This notice was for a specific purpose, to wit, that the plaintiff should appear and shew cause why additions should not be made to his list of money at interest, bank stock and fire insurance stock; without any intimation of an intention to add the penalty of three-fold to it.
2. It is the 7th section of the statute only, which gives authority to the board of relief to add three-fold to the list of any person ; and then only in one specified case, ‘‘where the assessors shall omit to assess and set in the list the taxable estate of any person, by the first day of December, and such estate shall afterwards be discovered,” &c. In all other cases, where the power of adding three-fold is given, it is given only to the assessors.
In the present case, the assessors had not omitted to set in the list the plaintiff’s money at interest, but had added 600 dollars to his list. Upon no principle, then, could the board *76of relief, under the 7th section of the statute, add three-fold to this money at interest. And it is not intimated, that the iponey at interest or bank stock, which was added, by the board of relief, and to which they annexed the penalty of three-fold, was discovered subsequently to the first of December ; or that any fact existed, which, under this section of the statute, authorized the board of relief to add three-fold to the plaintiff’s list. And if such facts did exist, as the plaintiff had right to appearand shew that his money at interest and bank stock were omitted by mistake, it was .clearly the duty of the board of relief, to have given to him reasonable notice and opportunity to do this.
3. The board of relief added to the plaintiff’s list 3,600 dollars of stock. What stock? the plaintiff has a right to inquire. All stocks are not taxable. Some are not enumerated in the general enumeration of taxable estate; and some are expressly exempted from taxation. We held, in the. case of Adam v. Litchfield, 10 Conn. Rep. 127. that every article specified in an assessment list must, on the face of the list, appear to be taxable; and while we recognize the authority of that case, we cannot sanction a proceeding as indefinite as this. Stocks, like other taxable estate, are to be valued, and set in the list only at their value ; and if the owner cannot discover from the list the kind of stock assessed, he cannot know whether he is prejudiced by the proceedings or not.
For these reasons, without searching for others, we shall advise the superior court, that the plaintiff is entitled to recover the amount paid by him to the collector of the town of Clinton, with the interest thereon.
In this opinion the other Judges concurred.
Judgment for plaintiff.